DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Claims have overcome the objections set forth in the Non-Final Office Action mailed on 12/09/2021.
	The claim amendments filed on 05/09/2022 have been entered.  Claims 1-13, and 15-16 remain pending in the application.	

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument on page 7, which states that there is no disclosure in Quijano of a holder being connectable to the implant so that the implant, in its relaxed shape, is rotatable with the holder relative the delivery wire, the examiner respectfully disagrees.  Paragraph 0049 of Quijano states “Fig. 11 shows a front end view of the delivery apparatus 65 of FIG. 8, showing elevation of the annuloplasty ring with respect to a longitudinal axis of the delivery apparatus. In one embodiment, the annuloplasty ring is at a different plane with respect to a longitudinal axis of the delivery apparatus when the annuloplasty ring 61 is deployed to a longitudinal axis of the delivery apparatus when the annuloplasty ring 61 is deployed out of the lumen 79 of the delivery apparatus 65. The elevation is characterized by a distance F.sub.C, wherein the annuloplasty ring 61 is at the same plane when F.sub.C is zero. The angle of the holder members 71, 72, 73 with respect to the longitudinal axis of the delivery apparatus 65 may be from 0 to about 90 degrees configured for the annuloplasty ring to be deployed at an appropriate position suitable for placing the ring at least partially circumferentially about the anatomical annulus to stabilize the anatomical annulus”.  Additionally, Figure 11 depicts the implant (61) in its relaxed shape, and the holder (71-73) with the implant rotated 90 degrees from the longitudinal axis of the delivery wire.  Therefore, Quijano does disclose that the holder when connected to the implant is capable of being rotated relative to the delivery wire.  
In response to applicant’s argument on page 9 regarding the 35 USC §102 rejection in view of Vola (US 2020/0100898 A1), the amendment to claim 1 overcomes the rejection, therefore, the rejection is withdrawn.

Claims 1-9, 11-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quijano et al (US US 2003/0050693 A1). 

	Regarding claim 1, Quijano discloses a delivery device for an annuloplasty implant (Figure 8, item 65; paragraph 0043) comprising; 
an outer sheath (Figure 8, item 67), 
a delivery wire (Figure 8 (delivery wire annotated below)) being movable within said outer sheath in a longitudinal direction thereof (Figures 9 and 8 show the delivery wire movable within outer sheath 65 in a longitudinal direction), 
and a holder (Figures 8 and 9, items 71, 72 and 73) being releasably connectable to said implant (paragraph 0044, lines 1-5), 
said holder being pivotably connected to a distal portion of said delivery wire (holders 71, 72, and 73 are pivotably connected to distal portion of delivery wire via holder base 68 (i.e. control member) as can be seen in Figures 8 and 9), 
wherein said holder is folded inside said outer sheath in a delivery configuration (Figure 9), 
and wherein said holder is foldable from said delivery configuration to an expanded deployed configuration outside said outer sheath (Figures 8 and 11),
wherein the holder is configured to push the implant outside the sheath, when connected to the holder (Figure 9, paragraph 0048, lines 1-6, the holder (71-73) is shown inside the sheath connected to the implant, Figure 8 depicts the holder (71-73) and implant (61) after pushing the implant outside of the sheath),  
so that the implant is movable to a relaxed shape outside the sheath (Figure 8 depicts the implant (61) in the relaxed shape outside the sheath (67)), 
and wherein the holder (Figure 11, items 71-73) is connectable to the implant (Figure 11, item 61) so that the implant, when in the relaxed shape (Figure 11 depicts the implant 61 in the relaxed shape), is rotatable with the holder relative the delivery wire when moving the holder from the delivery configuration to the expanded deployed configuration (Figure 11 depicts the implant 61 with the holder (71-73) rotated at a 90 degree angle with respect to the longitudinal axis of the delivery wire; paragraph 0049 states that “the annuloplasty ring is at a different plane with respect to a longitudinal axis of the delivery apparatus… The elevation is characterized by a distance F.sub.C, wherein the annuloplasty ring 61 is at the same plane when F.sub.C is zero. The angle of the holder members 71, 72, 73 with respect to the longitudinal axis of the delivery apparatus 65 may be from 0 to about 90 degrees”).  

    PNG
    media_image1.png
    682
    387
    media_image1.png
    Greyscale

	Regarding claim 2, Quijano discloses wherein said holder is elongated and is extending in said longitudinal direction in said delivery configuration (Figure 9, items 71, 72, and 73 are elongated and extending in said longitudinal direction), and extending in a radial direction, perpendicular to said longitudinal direction, in said expanded deployed state (Figure 11 illustrates holders 71, 72, and 73 extending in a radial direction, perpendicular to said longitudinal direction; as stated in claim paragraph 0049, holders 71-73 can be deployed at 90 degrees to the longitudinal axis of the delivery device).  
	Regarding claim 3, Quijano discloses comprising a control member (Figure 8, item 68), connected to said holder (Figure 8, items 71, 72, and 73), whereby actuation of said control member moves said holder from said delivery configuration to said expanded deployed configuration by a pivoting motion (Figure 8, actuation of control member 68 by advancing through the outer sheath moves holder 71, 72, and 73 from delivery configuration (Figure 9) to expanded deployed configuration by a pivoting motion).  

    PNG
    media_image2.png
    554
    643
    media_image2.png
    Greyscale

	Regarding claim 4, Quijano discloses wherein said holder (Figure 8, items 71, 72, and 73) comprises a connecting unit (Figure 8, item 74) that is adapted to releasably connect to said implant (paragraph 0044, lines 1-5; paragraph 0045, lines 4-8), wherein said connecting unit is arranged at a distal end of said holder (Figure 8 (connecting unit 74 annotated above) is arranged at the distal end of holder 71, 72, and 73).  
	Regarding claim 5, Quijano discloses wherein said delivery wire is rotatable relative said outer sheath (delivery wire (as annotated above) is located within lumen of outer sheath (also annotated above), therefore it can be rotated), wherein said connecting unit is adapted to apply a force at a peripheral portion of said implant (Figure 12 illustrates how connecting unit is attached to peripheral portion of implant to apply a force), at a distance from a central axis of said outer sheath when said implant, in use, is held by said holder in said expanded deployed configuration, that said force can bring said implant into rotation about said central axis (Figure 8 shows the annuloplasty implant 61 held by holder 71, 72, and 73 at a distance from a central axis of said outer sheath, however Figure 11 and paragraph 0049 discloses that the annuloplasty implant can be at a different plane with respect to a longitudinal axis of the delivery apparatus.  The angle of the holder members 71, 72, 73 with respect to the longitudinal axis of the delivery apparatus 65 may be from 0 to about 90 degrees configured for the annuloplasty implant to be deployed at an appropriate position suitable for placing the implant at least partially circumferentially about the anatomical annulus to stabilize the anatomical annulus).  
	Regarding claim 6, Quijano discloses wherein the length of said elongated holder corresponds substantially to a radius (r) of said implant (length of said holder 71, 72, and 73 corresponds substantially to a radius (r) of said implant as can be seen in Figure 8) , when said implant, in 2 of 5use, is held by said holder in said expanded deployed configuration and said implant has a general ring shape with said radius (r) (Figure 8 depicts the expanded deployed configuration of implant, Figure 11 and paragraph 0049 discloses that the holder and implant can be 90° to longitudinal axis of outer sheath in the expanded deployed configuration; paragraph 0042 discloses a general ring shape).  
	Regarding claim 7, Quijano discloses wherein said connecting unit is adapted to connect to an end portion of said implant (Figure 8, connecting unit 74 is connected to end portion of said implant, which is depicted in Figure 12), and said connecting unit is aligned at a distal end of said holder so that a proximal end of said holder is positioned substantially at the center of said implant, when said implant, in use, is held by said holder in said expanded deployed configuration (Figure 8, connecting unit 74 is aligned at a distal end of said holder 71, 72, and 73,  Figure 11 and paragraph 0049 discloses that the holder and connecting unit can be positioned at an angle 90° to the longitudinal axis of the outer sheath, which would position the proximal end of holder 71, 72, and 73 substantially at the center of implant 61) and said implant has a general ring shape with said center (paragraph 0042 discloses that the implant may have a general ring shape with a center).  
	Regarding claim 8, Quijano discloses wherein said connecting unit (Figures 8, 11, and 12, item 74; paragraph 0044, lines 1-5) is connected to a release unit (connecting unit 74 is connected to release unit 80 as is disclosed in paragraph 0045, lines 1-3), whereby actuation of said release unit releases said implant from said holder by disengaging an implant lock (Paragraph 0046 states “The ring holder 66 of the delivery system may comprise means for grasping the annuloplasty ring on the ring holder and releasing the annuloplasty ring from the ring holder when said ring is deployed at about a valve annulus of a patient”, the annuloplasty ring is deployed about a valve annulus when the release unit 80 is actuated.  The “means for grasping” are specifically grasping points 76, 77, and 78 (i.e. implant lock) which are disclosed in paragraph 0044, lines 1-5).  
	Regarding claim 9, Quijano discloses wherein said implant lock (Figures 8 and 12, items 76, 77, and 78) is engageable with an end portion of said implant (Figure 12 depicts how implant locks are engageable with end portion of implant 61, end portion being top end and bottom end engaged by grasping members 76 and 78), when said implant, in use, is held by said holder (paragraph 0044, lines 1-5; paragraph 0046).  
	Regarding claim 11, Quijano discloses wherein said holder is pivotably connected at a pivot joint arranged at said distal portion of said delivery wire, wherein said pivot joint is arranged at a periphery of said distal portion in a radial direction, perpendicular to said longitudinal direction (Figure 8, annotated below, the pivot joints are arranged at a periphery of distal portion in a radial direction perpendicular to the longitudinal direction because the distal portion is a cylinder.  The pivot joints are located on the periphery of the cylinder).  

    PNG
    media_image3.png
    746
    768
    media_image3.png
    Greyscale

	Regarding claim 12,  Quijano discloses wherein said holder (Figure 8, item 71, 72, and 73) has a first and a second pivotable portion (holder 71, 72, and 73 has two pivotable portions), each being expandable in radially opposite directions in said expanded deployed configuration along said radial direction (Figure 11 depicts a first and second pivotable portion (71 and 73) expanded in a radially opposite directions in expanded deployed configuration along the radial direction, paragraph 0049 discloses that the first and second pivotable portions of the holder (71, 72, and 73) can be 90° with respect to the longitudinal axis of the outer sheath).  
	Regarding claim 15, Quijano discloses wherein said control member is a control wire (Figure 8, control member 68 is a wire, where the definition of wire is “metal drawn out into the form of a thin flexible thread or rod” (Oxford Dictionary)).  
	Regarding claim 16, Quijano discloses wherein said release unit is a release wire (Figure 10, release unit 80 comprises release wires 82, where the definition of wire is “metal drawn out into the form of a thin flexible thread or rod” (Oxford Dictionary)).  

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774